UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended December 31, 2009 Commission File Number 001-12629 NATIONAL HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-4128138 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 120 Broadway, 27thFloor, New York, NY 10271 (Address including zip code of principal executive offices) Registrant’s telephone number, including area code: (212) 417-8000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large Accelerated Filer o Accelerated Filero Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNO x As of February 12, 2010 there were 17,151,704 shares of the registrant's common stock outstanding. 1 Explanatory Note We are filing this Amended Quarterly Report on Form 10-Q/A to our Quarterly Report on Form 10-Q for the three months ended December31, 2009 (the “Original Filing”) to amend and restate our unaudited condensed consolidated financial statements and related disclosures for the three months ended December31, 2009, as discussed in Note3 to the accompanying restated unaudited condensed consolidated financial statements. The Original Filing was filed with the Securities and Exchange Commission (“SEC”) on February 16, 2010 Background of the Restatement On June10, 2010, the Company announced that an accounting review by its management and Audit Committee, with the assistance of its independent auditors, had revealed that certain revenues were overstated and certain operating expenses were understated in the fiscal quarter ended December 31, 2009. Revenues were overstated by approximately $61,000 or 0.22 %.Operating expenses were understated by approximately $113,000 or 0.39%.These errors related principally to over accruals of revenues, and under accruals of payables partly due to duplicative entries to accrue month end commission revenues on a trade date basis and a net understatement of general accrued expenses including compensation expense, taxes, licenses and registration and other administrative expenses of one of our broker dealer subsidiaries.As a result of these errors, the Company announced that the previously issued unaudited condensed consolidated financial statements for the fiscal quarter ended December 31, 2009 and March 31, 2010 in the Company’s Forms 10-Q for those periods should no longer be relied upon (collectively, the “Affected Periods”). This restatement reflects the appropriate portion of the correction in the first quarter of 2010, rather than in the third quarter. The following items of this amended quarterly report on Form 10Q/A for the period ended December 31, 2009 are amended and restated herein: Part 1 Financial Information Item 1 Financial Statements- Unaudited Condensed Consolidated Statements of Financial Conditionas of December 31, 2009, Unaudited Condensed Consolidated Statements of Operations for theThree months Ended December 31, 2009, Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2009, Notes to Unaudited Condensed Consolidated Financial Statements; Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations; Item 4 – Controls and Procedures. Part II Other Information: Item 6. Exhibits-Exhibits 31.1, 31.2, 32.1 and 32.2-currently-dated certifications from our Chief Executive Officer and Chief Financial Officer, as required by Section 302 and 906 of the Sarbanes-Oxley Act of 2002. The remaining Items are unaffected by the correction in errors, have not been updated from the disclosure originally contained in our Original Filing. Except as necessary to reflect the effects of the restatement described above, this amended quarterly report on Form 10-Q/A for the three-month period ended December 31, 2009 does not modify or update the disclosures contained in the Original Filing nor does it cover reflect events occurring after February 16, 2010, other than as described above and to correct typographical errors contained therein. 2 Restatement of Other Financial Statements This amendment to our Quarterly Report on Form 10-Q is being filed to restate our unaudited condensed consolidated financial statements and related financial information for the quarterly period ended December31, 2009.With the filing of this Form 10-Q/A, we are concurrently filing an amendment to our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010.The consolidated financial statements and related financial information contained in any of the Company’s filings with the SEC during the Affected Periods should no longer be relied upon. 3 NATIONAL HOLDINGS CORPORATION FORM 10-Q QUARTERLY PERIOD ENDED DECEMBER 31, 2009 INDEX PART I – FINANCIAL INFORMATION Item 1 – Financial Statements Unaudited Condensed Consolidated Statements of Financial Condition as of December 31, 2009 and September 30, 2009 6 Unaudited Condensed Consolidated Statements of Operations for the Three months Ended December 31, 2009 and 2008 7 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2009 and 2008 8 Notes to Unaudited Condensed Consolidated Financial Statements 9 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 – Quantitative & Qualitative Disclosures About Market Risk 30 Item 4 – Controls and Procedures 30 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 31 Item 1a – Risk Factors 31 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 -Defaults Upon Senior Securities 31 Item 4 -Submissions of Matter to a Vote of Security Holders 31 Item 5 -Other Information 31 Item 6 – Exhibits 32 Signatures 33 4 FORWARD-LOOKING STATEMENTS The following information provides cautionary statements under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 (the Reform Act). We identify important factors that could cause our actual results to differ materially from those projected in forward-looking statements we make in this report or in other documents that reference this report.All statements that express or involve discussions as to: expectations, beliefs, plans, objectives, assumptions or future events or performance (often, but not always, identified through the use of words or phrases such as we or our management believes, expects, anticipates or hopes and words or phrases such as will result, are expected to, will continue, is anticipated, estimated, projection and outlook, and words of similar import) are not statements of historical facts and may be forward-looking.These forward-looking statements are based largely on our expectations and are subject to a number of risks and uncertainties including, but not limited to, economic, competitive, regulatory, growth strategies, available financing and other factors discussed elsewhere in this report and in the documents filed by us with the Securities and Exchange Commission ("SEC"). Many of these factors are beyond our control. Actual results could differ materially from the forward-looking statements we make in this report or in other documents that reference this report. In light of these risks and uncertainties, there can be no assurance that the results anticipated in the forward-looking information contained in this report or other documents that reference this report will, in fact, occur. These forward-looking statements involve estimates, assumptions and uncertainties, and, accordingly, actual results could differ materially from those expressed in the forward-looking statements.These uncertainties include, among others, the following: (i) the inability of our broker-dealer operations to operate profitably in the face of intense competition from larger full service and discount brokers; (ii) a general decrease in merger and acquisition activities and our potential inability to receive success fees as a result of transactions not being completed; (iii) increased competition from business development portals; (iv) technological changes; (v) our potential inability to implement our growth strategy through acquisitions or joint ventures; and (vi) our potential inability to secure additional debt or equity financing. Any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for our management to predict all of such factors, nor can our management assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 5 PART I. FINANCIAL INFORMATION ITEM I. FINANCIAL STATEMENTS NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Restated) December 31, September 30, ASSETS Current Assets (unaudited) (see note below) Cash $ $ Deposit with clearing organizations Receivables from broker dealers and clearing organizations Other receivables, net of allowance for uncollectible accounts of $402,000and $630,000 at September 30, 2009 and 2008, respectively Advances to registered representatives - Current portion Securities owned: marketable – at market value Securities owned:nonmarketable – at fair value Total Current Assets Advances to registered representatives - Long term portion Fixed assets, net Secured demand note Intangible assets, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Laibilities Payable to broker dealers and clearing organizations $ $ Securities sold, but not yet purchased, at market Accounts payable, accrued expenses and other liabilities - Current portion Notes payable, net of debt discounts of $0 at December 31, 2009 and September 30, 2009 repectively Total Current Liabilities Accrued expenses and other liabilities - Long term portion Convertible notes payable, net of debt discount of $938,000 and $1,036,000 December 31, 2009 and September 30, 2009 repectively Total Liabilities Subordinated borrowings Stockholders' Equity Preferred stock, $.01 par value, 200,000 shares authorized; 50,000 shares designated as Series A and 20,000 shares designated as Series B - - Series A 9% cumulative convertible preferred stock, $.01 par value, 50,000 shares authorized; 42,957 shares issued and outstanding (liquidation preference: $4,295,700) at December 31, 2009 and37,550 shares issued and outstanding (liquidation preference: $3,755,000) at September 30, 2009 - - Series B 10% cumulative convertible preferred stock, $.01 par value, 20,000 shares authorized; 0 shares issued and outstanding (liquidation preference: $0 at December 31, 2009 and September 30, 2009, respectively - - Common stock, $.02 par value, 50,000,000 shares authorized; 17,151,704 and 16,422,538 shares issued and outstanding, at December 31, 2009 and September 30, 2009, respectively Additional paid-in capital Accumulated deficit ) ) TotalStockholders' Equity / (Deficit) ) Total Liabilities and Stockholders' Equity $ $ Note: The balance sheet at September 30, 2009 has been derived from the audited consolidated financial statements at that date. See accompanying notes to unaudited condensed consolidated financial statements 6 NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Restated) Three Months Ended December 31, Revenues: Commissions $ $ Net dealer inventory gains Investment banking Total commission and fee revenues Interest and dividends Transfer fees and clearing services Other Total Revenues Expenses: Commissions and fees Employee compensation and related expenses Clearing fees Communications Occupancy and equipment costs Professional fees Interest Taxes, licenses, registration Other administrative expenses Total Expenses Net loss ) ) Preferred stock dividends ) ) Net loss attributable to common stockholders $ ) $ ) Net loss per common share Basic: Net loss attributable to common stockholders $ ) $ ) Diluted: Net loss attributable to common stockholders $ ) $ ) Weighted average number of shares outstanding Basic Diluted See accompanying notes to unaudited condensed consolidated financial statements 7 NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Restated) Three Months Ended December 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation and amortization Amortization of deferred financing costs Amortization of note discount Amortization of foregivable notes to brokers Compensatory element of common stock options issuance Changes in assets and liabilities Deposits with clearing organizations ) Receivables from broker-dealers, clearing organizations and others Other receivables ) - Advances to registered representatives - Securities owned: marketable, at market value ) Securities owned: non-marketable, at fair value ) Other assets ) ) Payables ) Payables to broker dealers and clearing organizations ) - Securities sold, but not yet purchased, at market - Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchase of fixed assets ) ) Net cash (used in) investing activities ) ) Net decrease in cash ) ) Cash balance Beginning of the period End of the period $ $ Supplemental disclosures of cash flow information Cash paid during the period for: Interest $ $ Income taxes $ $ - See accompanying notes to unaudited condensed consolidated financial statements 8 NATIONAL HOLDINGS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2008 (UNAUDITED) NOTE 1. BASIS OF PRESENTATION The accompanying condensed consolidated financial statements of National Holdings Corporation (“National” or the “Company”) have been prepared in accordance with generally accepted accounting principles for interim financial statements and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and disclosures required for annual financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The condensed consolidated financial statements as of December 31, 2009 and for the periods ended December 31, 2009 and December 31, 2008 are unaudited.The results of operations for the interim periods are not necessarily indicative of the results of operations for the fiscal year.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related footnotes included thereto in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2009. NOTE 2. CONSOLIDATION The condensed consolidated financial statements include the accounts of National and its wholly owned subsidiaries.National operates primarily through National Securities Corporation (“National Securities”), vFinance Investments, Inc. (“vFinance Investments”) and EquityStation, Inc. (“EquityStation”) (collectively, the “Broker Dealer Subsidiaries”).The Broker Dealer Subsidiaries conduct a national securities brokerage business through its main offices in New York, New York, Boca Raton, Florida, and Seattle, Washington. Through its Broker Dealer Subsidiaries, the Company offers (1) full service retail brokerage to approximately 45,000 high net worth and institutional clients, (2) provides investment banking, merger, acquisition and advisory services to micro, small and mid-cap high growth companies, and (3) engages in trading securities, including making markets in over 4,000 small and micro cap listed stocks and provides liquidity in the United States Treasury marketplace.The Broker Dealer Subsidiaries are introducing brokers and clear all transactions through clearing organizations on a fully disclosed basis.They are registered with the Securities and Exchange Commission ("SEC"), are members of the Financial Industry Regulatory Authority, Inc. ("FINRA") (formerly the National Association of Securities Dealers) and Securities Investor Protection Corporation ("SIPC").vFinance Investments is also a member of the National Futures Association ("NFA"). In July 1994, National Securities formed a wholly owned subsidiary, National Asset Management, Inc., a Washington corporation ("NAM").NAM is a federally-registered investment adviser providing asset management advisory services to high net worth clients for a fee based upon a percentage of assets managed.In March 2008, all of the issued and outstanding stock of NAM was transferred from National Securities to National.National formed a new wholly owned subsidiary, National Insurance Corporation, a Washington corporation (“National Insurance”) in the third quarter of fiscal year 2006.National Insurance provides fixed insurance products to its clients, including life insurance, disability insurance, long term care insurance and fixed annuities.National Insurance finalized certain requisite state registrations during the second quarter of fiscal year 2007 and commenced business operations that to date have been de minimus.vFinance Lending Services, Inc. (“vFinance Lending”), originally formed as a wholly owned subsidiary of vFinance, Inc. was established in May 2002.It is a mortgage lender focused primarily on the commercial sector, providing bridge loans and commercial mortgages through its nationwide network of lenders. Its operations to date have been de minimus.All significant inter-company accounts and transactions have been eliminated in consolidation. 9 NOTE 3.RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS On June 10, 2010, the Company’s management and the Audit Committee completed an internal accounting review and determined that the Company’s consolidated quarterly financial statements as of and for the three months ended December 31, 2009 would be restated. The accounting review revealed that certain revenues were overstated and certain operating expenses were understated in the fiscal quarter ended December 31, 2009.Revenues and receivables from brokers and clearing organizations were overstated by approximately $61,000.Operating expenses and accounts payable, accrued expenses and other liabilities were understated by approximately $113,000 and the accompanying unaudited condensed consolidated financial statements were amendedto correct certain errors related principally to over accruals of revenues, and under accruals of payables partly due to duplicative entries to accrue month end commission revenues on a trade date basis and a net understatement of general accrued expenses including compensation expense, taxes, licenses and registration and other administrative expenses of one of our broker dealer subsidiaries.Included in the accompanying statement of operations are some reclassifications of revenues that have no impact on the financial performance of the Company. As a result, for the quarterly financial statements as of December 31, 2009 the gross revenues decreased from $28,388,000 to $28,326,000, operating expenses increased from $28,876,000 to $28,988,000, net loss increased from $488,000 to $662,000 and net loss per common share increased from $0.03 to $0.04 per share, and EBITDA, adjusted to exclude non-cash compensation expense and write down of forgivable loans, decreased from $651,000 to $477,000.The restatement has no effect on the cash flows from operating, investing, or financing activities for the three-month period ended December 31, 2009 NOTE 4. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of National and its wholly owned subsidiaries.All significant inter-company accounts and transactions have been eliminated in consolidation. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition The Company generally acts as an agent in executing customer orders to buy or sell listed and over-the-counter securities in which it may or may not make a market, and charges commissions based on the services the Company provides to its customers.In executing customer orders to buy or sell a security in which the Company makes a market, the Company may sell to, or purchase from, customers at a price that is substantially equal to the current inter-dealer market price plus or minus a mark-up or mark-down.The Company may also act as agent and execute a customer's purchase or sale order with another broker-dealer market-maker at the best inter-dealer market price available and charge a commission.Mark-ups, mark-downs and commissions are generally priced competitively based on the services it provides to its customers.In each instance the commission charges, mark-ups or mark-downs, are in compliance with guidelines established by FINRA. 10 Customer security transactions and the related commission income and expense are recorded on a trade date basis.Customers who are financing their transaction on margin are charged interest.The Company’s margin requirements are in accordance with the terms and conditions mandated by its clearing firms, National Financial Services LLC (“NFS”), Penson Financial Services, Inc. (“Penson”), Legent Clearing LLC (“Legent”), Fortis Securities, LLC (“Fortis”) and Rosenthal Collins Group, LLC. (“Rosenthal”).The interest is billed on the average daily balance of the margin account. Investment banking revenues include gains, losses, and fees, net of syndicate expenses, arising from securities offerings in which the Company acts as an underwriter or agent.Investment banking revenues also include fees earned from providing financial advisory services. Investmentbanking management fees are recorded on the offering date, sales concessions on the settlement date, and underwriting fees at the time the underwriting is completed and the income is reasonably determinable. Net trading profits result from mark-ups and mark-downs in securities transactions entered into for the account of the Company.Some of these transactions may involve the Company taking a position in securities that may expose the company to losses.Net trading profits are recorded on a trade date basis. Clearing and other brokerage income are fees charged to the broker on customer’s security transactions and are recognized as of the trade date. Other revenue consists primarily of investment advisory fees which are account management fees for high net worth clients.These fees are determined based on a percentage of the customers assets under management, are billed quarterly and recognized when collected. Cash and Cash Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less when purchased to be cash equivalents. Fixed Assets Fixed assets are recorded at cost.Depreciation is calculated using the straight-line method based on the estimated useful lives of the related assets, which range from three to five years.Leasehold improvements are amortized using the straight-line method over the shorter of the estimated useful lives of the assets or the terms of the leases.Maintenance and repairs are charged to expense as incurred; costs of major additions and betterments that extend the useful life of the asset are capitalized.When assets are retired or otherwise disposed of, the costs and related accumulated depreciation or amortization are removed from the accounts and any gain or loss on disposal is recognized. Income Taxes The Company recognizes deferred tax assets and liabilities based on the difference between the financial statements carrying amounts and the tax basis of assets and liabilities, using the effective tax rates in the years in which the differences are expected to reverse.A valuation allowance related to deferred tax assets is also recorded when it is more likely than not that some or all of the deferred tax asset may not be realized. Fair Value of Financial Instruments 11 The carrying amounts reported in the balance sheet for cash, receivables, accounts payable, accrued expenses and other liabilities approximates fair value based on the short-term maturity of these instruments. Impairment of Long-Lived Assets The Company reviews long-lived assets for impairment at least once a year or earlier if circumstances and situations change such that there is an indication that the carrying amounts may not be recovered, in accordance with professional standards. In such circumstances, the Company will estimate the future cash flows expected to result from the use of the asset and its eventual disposition. Future cash flows are the future cash inflows expected to be generated by an asset less the future outflows expected to be necessary to obtain those inflows. If the sum of the expected future cash flows (undiscounted and without interest charges) is less than the carrying amount of the asset, the Company will recognize an impairment loss to adjust to the fair value of the asset. Common Stock Purchase Warrants The Company accounts for the issuance of common stock purchase warrants issued in connection with capital financing transactions in accordance with professional standards for "Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company's Own Stock".In accordance with professional standards, the Company classifies as equity any contracts that (i) require physical settlement or net-share settlement or (ii) gives the Company a choice of net-cash settlement or settlement in its own shares (physical settlement or net-share settlement).The Company classifies as assets or liabilities any contracts that (i) require net-cash settlement (including a requirement to net-cash settle the contract if an event occurs and if that event is outside the control of the Company) or (ii) gives the counterparty a choice of net-cash settlement or settlement in shares (physical settlement or net-share settlement). The Company assessed the classification of its derivative financial instruments as of December 31, 2009, which consist of common stock purchase warrants, and determined that such derivatives are accounted for in accordance with professional standards. Convertible Instruments The Company evaluates and accounts for conversion options embedded in its convertible instruments in accordance with professional standards for “Accounting for Derivative Instruments and Hedging Activities”. Professional standards generally provides three criteria that, if met, require companies to bifurcate conversion options from their host instruments and account for them as free standing derivative financial instruments. These three criteria include circumstances in which (a)the economic characteristics and risks of the embedded derivative instrument are not clearly and closely related to the economic characteristics and risks of the host contract, (b)the hybrid instrument that embodies both the embedded derivative instrument and the host contract is not re-measured at fair value under otherwise applicable generally accepted accounting principles with changes in fair value reported in earnings as they occur and (c)a separate instrument with the same terms as the embedded derivative instrument would be considered a derivative instrument.Professional standards also provide an exception to this rule when the host instrument is deemed to be conventionalas defined under professional standards as “The Meaning of “Conventional Convertible Debt Instrument”. The Company accounts for convertible instruments (when it has determined that the embedded conversion options should not be bifurcated from their host instruments) in accordance with professional standardswhen “Accounting for Convertible Securities with Beneficial Conversion Features,” as those professional standards pertain to “Certain Convertible Instruments.” Accordingly, the Company records, when necessary, discounts to convertible notes for the intrinsic value of conversion options embedded in debt instruments based upon the differences between the fair value of the underlying common stock at the commitment date of the note transaction and the effective conversion price embedded in the note. Debt discounts under these arrangements are amortized over the term of the related debt to their earliest date of redemption. The Company also records when necessary deemed dividends for the intrinsic value of conversion options embedded in preferred shares based upon the differences between the fair value of the underlying common stock at the commitment date of the note transaction and the effective conversion price embedded in the note. 12 The Company evaluated the conversion option embedded in the convertible preferred stock and determined, in accordance with the provisions of these statements, that such conversion option does not meet the criteria requiring bifurcation of these instruments. The characteristics of the common stock that is issuable upon a holder’s exercise of the conversion option embedded in the convertible preferred stock are deemed to be clearly and closely related to the characteristics of the preferred shares.Additionally, the Company’s conversion options, if free standing, would not be considered derivatives subject to the accounting guidelines prescribed in accordance with professional standards. Net Income (Loss) per Common Share Basic net income (loss) per share is computed on the basis of the weighted average number of common shares outstanding.Diluted net income (loss) per share is computed on the basis of the weighted average number of common shares outstanding plus the potential dilution that could occur if securities or other contracts to issue common shares were exercised or converted. 13 Three Months Ended December 31, December 31, Numerator: Net loss $ ) $ ) Preferred stock dividends ) ) Numerator for basic earnings per share-net income (loss) attributable to common stockholders - as reported ) ) Effect of dilutive securities: Series A preferred stock - - Numerator for diluted earnings per share-net income (loss) attributable to common stockholders - as adjusted $ ) $ ) Denominator: Denominator for basic earnings per shareweighted average shares Effect of dilutive securities: Assumed conversion of Series A preferred stock - - Stock options - - Warrants - - Dilutive potential common shares - - Denominator for diluted earnings per shareadjusted weighted-average shares and assumed conversions Net loss available to common stockholders Basic and diluted $ ) $ ) For the three-month period ended December 31, 2009, 11,913,894 common share equivalents were excluded from the calculation of diluted net loss per share because their inclusion would have been anti-dilutive.For the three-month period ended December 31, 2008, 11,624,428 common share equivalents were excluded from the calculation of diluted net loss per share because their inclusion would have been anti-dilutive. The following table sets forth the common share equivalents that were excluded from the calculation: Three Months Ended December 31, December 31, Stock Options Warrants Assumed Conversion of: Series A Preferred Stock Notes Dilutive potential common shares 14 Stock-Based Compensation Effective October1, 2005, the Company adopted ASC Topic 718 accounting for “Share Based Payment.” This topic addresses all forms of share based payment (“SBP”) awards including shares issued under employee stock purchase plans, stock options, restricted stock and stock appreciation rights.Under Topic 718, SBP awards will result in a charge to operations that will be measured at fair value on the awards grant date, based on the estimated number of awards expected to vest over the service period. During the three months ended December31, 2009, the Company granted 300,000 stock options that vest over periods from two to four years, have a 5-year life and are exercisable at $0.69 per share.A charge of approximately $107,000 and $237,000 was recorded in the three months ended December 31, 2009 and 2008, respectively, relating to the amortization of the fair value associated with all remaining stock option grants and restricted stock grants. The Black-Scholes option valuation model is used to estimate the fair value of the options granted.The model includes subjective input assumptions that can materially affect the fair value estimates.The model was developed for use in estimating the fair value of traded options that have no vesting restrictions and that are fully transferable.For example, the expected volatility is estimated based on the most recent historical period of time equal to the weighted average life of the options granted.Options issued under the Company's option plans have characteristics that differ from traded options.In management's opinion, this valuation model does not necessarily provide a reliable single measure of the fair value of its employee stock options. A summary of the stock option activity as of December 31, 2009, and changes during the three month period then ended is presented below: Weighted Weighted Average Average Remaining Aggregate Exercise Contractual Intrinsic Shares Price Term Value Outstanding at September 30, 2009 $ $ Granted - Expired - Outstanding at December 31, 2009 $ $ - Exerciseable at December 31, 2009 $ $ As of December 31, 2009, there was approximately $738,000 of total unrecognized deferred compensation costs related to share-based compensation arrangements.The Company has experienced a historic forfeiture rate of approximately 38% on previously granted stock options and expects that future forfeitures will be consistent with this experience. A summary of the status of the Company’s nonvested shares as of December 31, 2009, and changes during the three month period then ended is presented below: 15 Weighted Average Grant Date Nonvested Shares Shares Fair Value Nonvested at September 30, 2009 $ Granted $ Vested $ Expired $ Nonvested at December 31, 2009 $ Concentrations of Credit Risk The Company is engaged in trading and providing a broad range of securities brokerage and investment services to a diverse group of retail and institutional clientele, as well as corporate finance and investment banking services to corporations and businesses.Counterparties to the Company’s business activities include broker-dealers and clearing organizations, banks and other financial institutions.The Company primarily uses clearing brokers to process transactions and maintain customer accounts on a fee basis for the Company.The Company uses three clearing brokers for substantially all of its business.The Company permits the clearing firms to extend credit to its clientele secured by cash and securities in the client’s account.The Company’s exposure to credit risk associated with the non-performance by its customers and counterparties in fulfilling their contractual obligations can be directly impacted by volatile or illiquid trading markets, which may impair the ability of customers and counterparties to satisfy their obligations to the Company.The Company has agreed to indemnify the clearing brokers for losses they incur while extending credit to the Company’s clients.It is the Company’s policy to review, as necessary, the credit standing of its customers and counterparty.Amounts due from customers that are considered uncollectible by the clearing broker are charged back to the Company by the clearing broker when such amounts become determinable.Upon notification of a charge back, such amounts, in total or in part, are then either (i) collected from the customers, (ii) charged to the broker initiating the transaction and included in other receivables in the accompanying consolidated statements of financial condition, and/or (iii) charged as an expense in the accompanying consolidated statements of financial condition, based on the particular facts and circumstances. The Company maintains cash with major financial institutions.All interest bearing accounts are insured up to $250,000.On October 14, 2008 the FDIC announced its temporary Transaction Account Guarantee Program, which provides full coverage for non-interest bearing transaction deposit accounts at FDIC-insured institutions that agree to participate in the program. The transaction account guarantee applies to all personal and business checking deposit accounts that do not earn interest at participating institutions. This unlimited insurance coverage is temporary and will remain in effect for participating institutions until June 30, 2010.As a result of this coverage the Company believes it is not exposed to any significant credit risks for cash. Other Receivables The Company extends unsecured credit in the normal course of business to its registered representatives. The determination of the amount of uncollectible accounts is based on the amount of credit extended and the length of time each receivable has been outstanding, as it relates to each individual registered representative.The allowance for doubtful accounts reflects the amount of loss that can be reasonably estimated by management, and is included in other expenses in the accompanying consolidated statements of operations. 16 Advances to Registered Representatives Advances are given to certain registered representatives as an incentive for their affiliation with the Broker Dealer Subsidiaries.The representative signs an independent contractor agreement with the Broker Dealer Subsidiaries for a specified term, typically a three-year period.The advance is then amortized on a straight-line basis over the life of the broker’s agreement with the Broker Dealer Subsidiaries, and is included in commission expense in the accompanying consolidated statements of operations.In the event a representative’s affiliation terminates prior to the fulfillment of their contract, the representative is required to repay the unamortized balance. Securities Owned Marketable securities which consist of publicly traded unrestricted common stock and bonds are valued at the closing price on the valuation date.Non-marketable securities which consist partly of restricted common stock and of non-tradable warrants exercisable into freely trading common stock of public companies are carried at fair value as determined in good faith by management. Other Assets Other assets consist primarily of prepaid expenses and lease deposits. Legal and Other Contingencies The outcomes of legal proceedings and claims brought against us are subject to significant uncertainty. SFAS No.5, Accounting for Contingencies, requires that an estimated loss from a loss contingency such as a legal proceeding or claim should be accrued by a charge to income if it is probable that an asset has been impaired or a liability has been incurred and the amount of the loss can be reasonably estimated. Disclosure of a contingency is required if there is at least a reasonable possibility that a loss has been incurred. In determining whether a loss should be accrued we evaluate, among other factors, the degree of probability of an unfavorable outcome and the ability to make a reasonable estimate of the amount of loss. Changes in these factors could materially impact our results of operations, financial position, or our cash flows. Recent Accounting Pronouncements In addition to those pronouncements shown below, other pronouncements may have been issued but deemed by management to be outside the scope of relevance to the Company. The new professional standard issued in May 2009 accounting for “Subsequent Events” is intended to establish general standards of accounting for and disclosure of events that occur after the balance sheet date, but before the issuance of financial statements. Specifically, the standard sets forth: 1) the period after the balance sheet date during which management should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, 2) the circumstances that an entity should recognize events or transactions that occur after the balance sheet date, and 3) the disclosures that an entity should make about events or transactions that occur after the balance sheet date. The new professional standard using Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles was issued in June 2009.It sets forth that the Accounting Standards Codification (Codification) will become the source of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the professionals to be applied to nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also source for authoritative GAAP for SEC registrants. When the statement is effective, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification will become nonauthoritative. As of September 30, 2009, the Company has adopted this policy. 17 NOTE 5. CLEARING AGREEMENTS In April 2005, National Securities entered into a clearing agreement with NFS that became effective in June 2005.In the first quarter of fiscal year 2007, NFS paid National Securities a $750,000 general business credit that is being amortized over an eight year period ending November 2014, corresponding with the expiration date of the clearing agreement.In the second quarter of fiscal year 2007, NFS provided National Securities a $250,000 clearing fee waiver that was amortized over a two year period ended December 2008, corresponding with the time period that certain performance standards were to be achieved.The clearing agreement includes a termination fee if National Securities terminates the agreement without cause. The Broker Dealer Subsidiaries currently have clearing agreements with NFS, Penson, Legent, Fortis and Rosenthal.The Company believes that the overall effect of its clearing relationships has been beneficial to the Company’s cost structure, liquidity and capital resources. NOTE 6. BROKER-DEALERS AND CLEARING ORGANIZATIONS RECEIVABLES AND PAYABLES At December 31, 2009 and September 30, 2009, the receivables of $2,605,000 and $4,910,000, respectively, from broker-dealers and clearing organizations represent net amounts due for fees and commissions.At December 31, 2009 and September 30, 2009, the amounts payable to broker-dealers and clearing organizations of $241,000 and $299,000, respectively, represent amounts owed to clearing firms or other broker dealers for fees on transactions and payables to other broker dealers associated with tri-party clearing agreements. NOTE 7. SECURITIES OWNED AND SECURITIES SOLD, BUT NOT YET PURCHASED The following table shows the quoted market values of securities owned by the Company, and securities sold but not yet purchased by the Company, as of December 31, 2009: Securities Securities sold, but owned not yet purchased Corporate stocks $ $ Corporate bonds - Government obligations - Non-marketable securities - $ $ 18 Fair Value Measurements Securities owned at Fair Value as of December 31, 2009 Securities owned at fair value Level 1 Level 2 Level 3 Total Corporate stocks $ $
